Citation Nr: 0609320	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1954 to September 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006, a hearing was held before the undersigned.  
During the hearing, the veteran indicated there are records 
from the Rhode Island Department of Public Health from 1986.  
While the record was held open for 30 days to allow those 
documents to be submitted and other evidence has been 
submitted, nothing from the Rhode Island Department of Public 
Health Records has been received. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, the veteran's records 
from the Department of Public Health of 
Rhode Island from 1986 should be 
obtained and associated with the claims 
folder.  All efforts to locate these 
records should be fully documented.
 
2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  Allow an appropriate period 
of time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


